Case: 14-60303      Document: 00513070934         Page: 1    Date Filed: 06/08/2015




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                        Fifth Circuit

                                                                                FILED
                                                                              June 8, 2015
                                    No. 14-60303
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


LOURDES VERONICA FUNEZ-MARTINEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 993 225


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
         Lourdes Veronica Funez-Martinez (Funez) has petitioned for review of
the decision of the Board of Immigration Appeals (BIA) dismissing her appeal
from the immigration judge’s (IJ’s) decision denying her motion to reopen
removal proceedings sua sponte and to rescind its 2005 in absentia removal
order.       The BIA held that sua sponte reopening was not warranted,
notwithstanding a state court order giving Funez custody of her minor child


         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
         *

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60303    Document: 00513070934     Page: 2   Date Filed: 06/08/2015


                                 No. 14-60303

and determining that it was in the child’s best interest to remain in the United
States.
      Funez’s arguments in this court are limited to the question whether the
BIA erred in failing to exercise its sua sponte authority to reopen the removal
proceedings in light of the state court’s order. Funez has failed to show that
there is a legal question or constitutional claim that would support this court’s
exercise of jurisdiction over the agency’s refusal to exercise its discretion to
reopen the removal proceedings sua sponte.         See Bustamante-Barrera v.
Gonzales, 447 F.3d 388, 400-01 (5th Cir. 2006); Ramos-Bonilla v. Mukasey, 543
F.3d 216, 220 (5th Cir. 2008). To the extent that Funez-Martinez’s removal
will affect her daughter, the proper vehicle for raising that issue is a
cancellation of removal proceeding. See 8 U.S.C. § 1229b(b). The petition for
review is DISMISSED.




                                       2